Citation Nr: 0835540	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esquire


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 until March 
1970.  He served in Vietnam between August 1968 and August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 Rating Decision by the 
Huntington, West Virginia RO that denied service connection 
for PTSD.  The matter was before the Board in March 2007, and 
was remanded for a psychiatric examination, and for a 
readjudication by the Appeals Management Center (AMC).

Although February 2004 correspondence from the RO to the 
veteran sought information to support a claim for service 
connection based on "exposure to Agent Orange," the veteran 
wrote to the RO in March 2004, stating he only filed a claim 
for service connection for PTSD, and that the RO was mistaken 
as to the Agent Orange exposure claim.  


FINDING OF FACT

Currently diagnosed PTSD is shown to be related to a verified 
in-service stressor event.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts the claimant is to provide to VA.  38 CFR 3.159(b) 
(2007).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 484 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In February 2004, the RO sent correspondence to the veteran, 
providing notice under 38 C.F.R. § 3.159 covering what 
evidence is needed to substantiate the claim, what evidence 
VA will obtain for the veteran, and what evidence the veteran 
is to provide, as to the elements of service connection.  

As noted by the Board in its March 2007 remand, the February 
2004 correspondence failed to notify the veteran about the 
"degree of disability" and "effective date of the 
disability" prior to the decision of the RO, as required by 
Dingess.  Following the March 2007 remand, corrective notice 
was sent to the veteran in April 2007 properly informing the 
veteran under Dingess.  Thus, legally adequate notice has 
been provided.  Any errors are not prejudicial, as the 
veteran has been provided all the information necessary to 
allow a reasonable person to substantiate these claims.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran had the opportunity to further develop his case 
following the letter, and the veteran never demonstrated a 
lack of understanding of what was needed from him, as shown 
by his representative's argument.

A Supplemental Statement of the Case was issued in June 2007, 
after the veteran was properly notified under Dingess, 
providing the veteran with all applicable law, as well as the 
reasons and bases for the denial of the veteran's service 
connection claim.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  VA obtained the veteran's 
original service records, and provided the veteran with two 
Compensation and Pension Examinations.  The veteran told VA 
which Vet Center held his treatment records and psychiatric 
and psychological evaluations, and VA retrieved them.  The 
veteran has not informed VA of any additional records or 
sources of information relevant to his claim.

For the foregoing reasons, the Board therefore finds that VA 
has now satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  As the 
service connection for PTSD is granted by this decision, any 
error in the timing or content of the notice is moot.  

Evidence & Analysis

The veteran is seeking service connection for PTSD, alleging 
two stressors.  The first alleged stressor is combat while 
the veteran was stationed in Vietnam, including sniper fire 
and mortar attacks.  The veteran's second alleged stressor is 
an attack he claims to have been subject to while on leave in 
Can Tho, Vietnam, during which six Vietnamese Rangers 
assaulted the veteran and a fellow soldier.  The veteran 
alleges he suffered a knife wound to the forehead and a 
broken ankle in the attack.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

If a PTSD "claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident."  38 C.F.R. § 3.304(f)(3) (2007).  One example of 
relevant evidence that may be found in these sources is 
evidence of behavior changes following the alleged assault.  
Id.

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any 
evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to 
whether it indicates that a personal assault 
occurred.

Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The first requirement for service connection for PTSD is a 
diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2007).  In the 
present case, the record contains conflicted but persuasive 
evidence that the veteran has PTSD.  In December 2003, the 
veteran was evaluated for PTSD at the local Vet Center.  The 
VA therapist considered the veteran's pre-military and 
developmental history, military history, and post-military 
history.  In the therapist's post-evaluation report, she 
indicated the veteran "meets the DSM IV criteria for 
Depression/Dysthymia[]" and "meets the DSM IV criteria for 
PTSD."  Although the therapist reported she considered 
potential in-service stressors, she did not determine there 
was a nexus between the potential stressors and the 
evaluation of PTSD.  

In May 2005, the veteran was examined by a VA psychologist 
who came to a conclusion contrary to that of the therapist.  
The psychologist's medical opinion was that "[t]he Veteran 
does not have PTSD, he is an alcoholic and his sleep and 
other symptoms are sufficiently described by that 
diagnosis."  The psychologist performed an objective 
psychometric assessment of the veteran, applying the Keane 
scale, which indicated PTSD.  The psychologist disagreed with 
the results of the assessment, however, and in his report 
(May 2005 report), said, "the scores are consistent with 
PTSD, but . . . are missing crucial elements."  In 
explaining his disagreement, the psychologist opined that the 
veteran "does endorse nightmares, but the nightmare content 
is not of the assault which probably did occur while he was 
in Vietnam with MACV.  He does not endorse flashbacks of this 
experience."  In the "Diagnosis" section of the May 2005 
report, the psychologist further opined that "[t]he story of 
the attack, the broken ankle and cuts on the forehead are all 
believable and appear to have some support from the existing 
record, however the vetran [sic] is not able to describe any 
substantial changes to his life following the event."  In 
his decision not to diagnose PTSD, the psychologist did 
diagnose another Axis I mental disorder, alcohol dependence, 
and stated, "[h]e may in fact have PTSD and is effectively 
self medicating it.  Certainly his stressor event is 
sufficient to cause PTSD but at this point we do not know and 
he does meet critical criteria for the diagnosis."

The examining psychologist appears to contradict himself.  
After indicating that the veteran met the objective standards 
for PTSD, the examiner determines the veteran is an 
alcoholic, and "does not have PTSD."  At a different point 
in the report, the examiner states "[h]e may in fact have 
PTSD and is effectively self medicating it."  He went on to 
indicate the veteran "does meet the critical criteria for 
the diagnosis."  The lack of consistency weakens the 
credibility of the examiner's psychological opinion.  

In May 2007, as a result of a March 2007 remand by the Board, 
a VA Compensation and Pension Examination was performed on 
the veteran.  The examining psychologist reviewed the 
veteran's claim file.  During the examination, the 
psychologist performed objective testing which "indicate[d] 
a Moderate to Severe level of PTSD."  The examiner found the 
veteran met the DSM-IV criteria for a diagnosis of PTSD, and 
stated that "[a]lcohol [d]ependence in partial remission is 
secondary to PTSD . . . ."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

On review of these three examination reports, the 
preponderance of the evidence indicates the veteran has PTSD.  
The therapist in December 2003 and the psychologist in May 
2007 both diagnosed the veteran with PTSD.  The May 2005 
report, which was the only report to include a diagnosis 
other than PTSD, was self-contradictory; statements by the 
psychologist in the report, other than the diagnosis itself, 
supported a finding of PTSD.  The May 2005 report does not 
have the credibility of the May 2007 report because of these 
contradictions.  The weight of the evidence indicates the 
veteran suffers from PTSD.

Turning to the second factor under 38 C.F.R. § 3.304(f), the 
Board notes that service connection requires a nexus between 
the stressor and PTSD.  The December 2003 evaluation, 
although not specifically determining a nexus, noted three 
stressful in-service incidents in assessing PTSD, one of 
which was the December 1968 attack while in Vietnam.  The May 
2007 examiner indicated the stressors related to the PTSD 
included "[c]ombat exposure and assault by fellow [sic] 
soldiers."  And although the May 2005 examiner ultimately 
concluded the veteran did not suffer from PTSD, he stated in 
his report that "[t]he story of the attack, the broken ankle 
and cuts on the forehead are all believable and appear to 
have some support form the existing record . . . ."  The May 
2005 examiner also said the attack was "certainly 
. . . sufficient to cause PTSD."  Based on these 
conclusions, the preponderance of the evidence is in favor of 
a finding that a nexus exists between the incident involving 
an attack by Vietnamese Rangers and the veteran's PTSD.

The real question here, then, is whether there is sufficient 
evidence to support the conclusion that the claimed in-
service stressors actually occurred.  The veteran alleged an 
assault by six Vietnamese Rangers while on leave in Can Tho, 
Vietnam.  The evidence on this stressor is in conflict.  On 
the one hand, there no concrete evidence to show that the 
veteran suffered from an attack in December 1968.  The 
military service records do not reflect treatment for a 
broken leg or a knife wound in or around December 1968.  
There are no reports regarding the incident.  The veteran's 
fellow soldier victimized by the attack has not provided a 
statement, nor have the other soldier's medical records been 
provided to substantiate the claim.  

On the other hand, there is evidence in the file to support 
the occurrence of the December 1968 attack in Vietnam as an 
in-service stressor.  To begin, it is clear something 
happened to the veteran during his service leading to a 
broken ankle and a cut on his forehead, two injuries there is 
no evidence of his having upon entering service.  His 
discharge medical examination records indicate a broken ankle 
during service, resulting from an "altercation in Viet 
Nam."  Based on the fact something happened to the veteran 
to cause these injuries, the lack of medical records from the 
time of the veteran's injuries does not prove that he was 
never injured, or necessarily undermine the veteran's account 
of the incident.  The veteran has provided two photographs of 
an individual on crutches while in a military uniform; these 
pictures have not been authenticated as to who the individual 
was, the date of the photos, or the injuries shown, but the 
veteran alleges the photographs are of himself in Vietnam in 
the month following the incident.  Most supportive of the 
veteran's claim are two documents from the veteran's service 
records.  A July 1970 Administrative Decision concerning 
"[w]hether the injuries received by the veteran in September 
1968 and in December 1968 were the result of his own willful 
misconduct" found that "[i]n the absence of conclusive 
evidence and based on the reasonable doubt doctrine, it is 
our opinion that the injuries received by the veteran in 
September and December 1968 were not the result of his own 
willful misconduct."  A July 1970 rating decision granted 
service connection for "residual fracture, left ankle" and 
"scar, right forehead, mildly disfiguring".  

Also of note is the fact that since at least June 1970 the 
veteran has consistently claimed that he experienced an 
attack by Vietnamese Rangers in late 1968.  Based on the 
consistent assertion of the attack, this is not a claim that 
arose without some historical support.

The Board has already implied that the evidence, although 
perhaps not proving the attack occurred, at least supported a 
finding that it is at least as likely as not the attack 
occurred.  When the Board previously considered the veteran's 
appeal and remanded the case in 2007, the remand required the 
psychiatrist to "opine as to whether it is more likely than 
not, less likely than not, or at least as likely as not, that 
the veteran has PTSD."  The remand also ordered the 
psychiatrist to indicate, if the veteran has PTSD, what 
stressor is the cause of the disorder.  The remand did not 
seek further evidence to support the truthfulness of the 
attack the veteran allegedly suffered.  

In light of the foregoing, the Board cannot conclude that the 
preponderance of the credible evidence establishes that the 
claimed in-service stressor did not occur.  The evidence, at 
a minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 3.102 (2007).  Based on the finding of validity 
of the attack stressor, there is no need to address whether 
or not the veteran was involved in any combat.  

In summary, the preponderance of the evidence supports a 
finding that the veteran has PTSD related to the inservice 
attack incident resulting in a head laceration and a 
fractured ankle.  As the requirements of 38 C.F.R. § 3.304(f) 
have been met, service connection for PTSD is granted.


ORDER

Service connection is granted for PTSD.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


